Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEKEBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed EA (Initials) by Commodity Specialist E. Alfano (Commodity Specialist Name) on the invoice accompanying the entry the subject of the above-enumerated protest, which was assessed for duty at the rate of 10½ per centum ad valorem under the provisions of Item 437.20, TSUS, as a synthetic alkaloid, consists of Colchicine which is in fact a natural alkaloid, not artificially mixed.
IT IS FURTHER STIPULATED AND AGREED that this protest is submitted for decision on this stipulation, the same being limited to the claim that the merchandise marked “A” as aforesaid is properly dutiable at the rate of 3 per centum ad valorem under the provisions of Item 437.22, TSUS, and abandoned in all other respects.
Accepting the stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed E.A. by Commodity Specialist E. Alfano on the invoice accompanying the entry covered by the involved protest properly dutiable at the rate of 3 per centum ad valorem under item 437.22 of the Tariff Schedules of the United States, as a natural alkaloid, not artificially mixed, as claimed.
To the extent indicated, the protest is sustained. As to all other merchandise, the claims are overruled.
Judgment will issue accordingly.